Order entered June 23, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00745-CV

                            IN RE GARY EUGENE SIMS, Relator

                 Original Proceeding from the 282nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F-0045450-S

                                            ORDER
                         Before Justices Lang-Miers, Evans and Whitehill

       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus to the extent it seeks relief against the district clerk and DENY the petition for writ of

mandamus to the extent it seeks relief against the trial court. We ORDER relator to bear the

costs of this original proceeding.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE